 

Exhibit 10.10

EXECUTION VERSION

 

 

Employment Agreement

 

This Employment Agreement (the “Agreement”), effective as of October 1st, 2018
(the “Effective Date”), is made and entered into by and between Patrick May (the
“Executive”) and Crest Marine, LLC, a Michigan limited liability company whose
principal place of business is located at 2710 South M-52, Owosso, MI 48867 (the
“Company”).  Together the Executive and the Company shall be referred to as the
“Parties.”

 

RECITALS

 

A. The Company desires to assure itself of the services of the Executive by
engaging the Executive to perform services under the terms hereof.

 

B. The Executive desires to provide services to the Company on the terms herein
provided.

 

C. The Parties entered into an Employment Agreement, effective as of April 13,
2010, and the Parties now desire to enter into this Agreement which terminates
and supersedes the April 13, 2010 Employment Agreement and any other prior
agreements related to Executive’s employment with Company in their entirety.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth in this Agreement, the Parties hereto agree
as follows:

 

1. Certain Definitions.

 

(a) “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person.

 

(b) “Agreement” shall have the meaning set forth in the preamble hereto.

 

(c) “Annual Base Salary” shall have the meaning set forth in Section 3(a).

 

32939967

--------------------------------------------------------------------------------

 

(d) “Cause” shall mean: (i) the Executive’s material failure to substantially
perform the duties set forth herein (other than any such failure resulting from
the Executive’s Disability); (ii) the Executive’s material failure to carry out,
or comply with, in any material respect any lawful directive of the CEO; (iii)
the Executive’s conviction, plea of no contest, or plea of nolo contendere for
any felony involving moral turpitude; (iv) the Executive’s unlawful use
(including being under the influence) or possession of illegal drugs on the
Company’s premises or while performing the Executive’s duties and
responsibilities hereunder; (v) the Executive’s commission of any act of fraud,
embezzlement, misappropriation, conversion of assets of the Company, or breach
of fiduciary duty against the Company (or any or successor thereof); or (vi) the
Executive’s material breach of this Agreement or other agreements with the
Company (including, without limitation, any breach of the restrictive covenants
of any such agreement); and which, in the case of clauses (i), (ii) and (vi),
continues beyond thirty (30) days after the Company has provided the Executive
written notice of such failure or breach (to the extent that, in the reasonable
judgment of the Company, such failure or breach can be cured by the
Executive).  Whether or not an event giving rise to “Cause” occurs will be
determined by the Company in its sole discretion.  

 

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(f) “Company” shall, except as otherwise provided in Section 6(l), have the
meaning set forth in the preamble hereto.

 

(g) “Company Employee” shall have the meaning set forth in Section 6(b).

 

(h) “Competitive Product” shall have the meaning set forth in Section 6(a).

 

(i) “Date of Termination” shall mean (i) if the Executive’s employment is
terminated due to the Executive’s death, the date of the Executive’s death; (ii)
if the Executive’s employment is terminated due to the Executive’s Disability,
the date determined pursuant to Section 4(a)(ii); and (iii) if the Executive’s
employment is terminated pursuant to Sections 4(a)(iii)-(v), the date indicated
in the Notice of Termination.

 

(j) “Disability” shall mean the Executive’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or that can be
expected to last for a continuous period of not less than six (6) months.

 

(k) “Effective Date” shall have the meaning set forth in the preamble hereto.

 

(l) “Executive” shall have the meaning set forth in the preamble hereto.

 

(m) “Good Reason” shall mean, without the Executive’s written consent, (i) a
material and adverse change in Executive’s responsibilities, duties, or
reporting relationship, (ii) a  material reduction in the Annual Base Salary, or
(iii) a change in control transaction, defined as (A) any transaction or series
of related transactions to which the Company is a party in which an excess of
fifty percent (50%) of the Company’s voting power or equity interests are
transferred; or (B) a sale, lease, transfer or other disposition of all or
substantially all of the assets of the Company and its subsidiaries taken as a
whole, in a single transaction or series of related transactions, except where
such sale, lease, transfer, exclusive license or other disposition is to a
wholly-owned subsidiary of the Company.

2

--------------------------------------------------------------------------------

 

 

(n) “Installment Payments” shall have the meaning set forth in Section
5(b)(iii).

 

(o) “LTIP” shall mean any Long-Term Incentive Plan as may be adopted by the
Board of Directors of MCBC Holdings, Inc. (the “Board”) from time to time to
provide appropriate incentive compensation to the Company’s executives based
upon performance targets established by the Board (or the Compensation Committee
thereof).

 

(p) “Notice of Termination” shall have the meaning set forth in Section
4(a)(iii).

 

(q) “Person” shall mean any individual, natural person, corporation (including
any non-profit corporation), general partnership, limited partnership, limited
liability partnership, joint venture, estate, trust, company (including any
company limited by shares, limited liability company or joint stock company),
incorporated or unincorporated association, governmental authority, firm,
society or other enterprise, organization or other entity of any nature.

 

(r) “Proprietary Information” shall have the meaning set forth in Section 6(f).

 

(s) “Restricted Period” shall mean the twelve (12) month period immediately
following the termination of the Executive’s employment for any reason.

 

(t) “Section 409A” shall mean Section 409A of the Code and the Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date.

 

(u) “Severance Pay” shall have the meaning set forth in Section 5(a)(ii).

 

(v) “Severance Period” shall have the meaning set forth in Section 5(a)(ii).

 

(w) “Solicit” shall have the meaning set forth in Section 6(b).

 

(x) “STIP” shall mean any Short-Term Incentive Plan as may be adopted by the
Board from time to time to provide appropriate incentive compensation to the
Company’s executives based upon annual performance targets established by the
Board (or the Compensation Committee thereof).

 

(y) “STIP Bonus” shall have the meaning set forth in Section 3(b).

 

(z) “Term” shall have the meaning set forth in Section 2(b).

 

2. Employment.

 

(a) In General.  The Company shall employ the Executive, and the Executive shall
enter the employ of the Company, for the period set forth in Section 2(b), in
the position set forth in Section 2(c), and upon the other terms and conditions
herein provided.

 

3

--------------------------------------------------------------------------------

 

(b) Term of Employment.  Subject to the terms of Sections 4 and 5, the
Executive’s employment shall begin on the Effective Date and shall continue for
one (1) year from the Effective Date, unless earlier terminated pursuant to
Section 4 (the “Term”).  Notwithstanding the foregoing, neither the expiration
of the Term nor the termination of the Executive’s employment prior to the end
of the Term pursuant to Section 4, shall in any way diminish the Executive’s
post-employment obligations set forth in Sections 6 and 7. The Executive
understands and agrees that, neither his job performance nor promotions,
commendations, bonuses or the like from the Company give rise to or in any way
serve as the basis for modification, amendment, or extension, by implication or
otherwise, of his employment with the Company.

 

(c) Position and Duties.  During the Term, the Executive: (i) shall serve as the
Chief Operating Officer of the Company with responsibilities, duties and
authority customary for such position, subject to direction by of the Chief
Executive Officer (the “CEO”); (ii) until such time as Company appoints a CEO,
shall serve as Interim CEO, with responsibilities, duties, and authority
customary for such position, reporting to such person as the Company may
designate from time to time; (iii) shall devote substantially all the
Executive’s working time and efforts to the business and affairs of the Company
and its subsidiaries and affiliates; (iv) agrees to observe and comply with the
Company’s lawful rules and policies as adopted by the Company from time to time;
and (v) agrees that his duties, responsibilities and authorities may include
services for one or more subsidiaries and affiliates of MCBC Holdings, Inc.  

 

(d) Work Location.  During the Term, the primary place for performance of the
Executive’s duties and responsibilities shall be the Company’s headquarters in
Owosso, Michigan.  The Executive further acknowledges that his position may
require business travel from time to time.

 

3. Compensation and Related Matters.

 

(a) Annual Base Salary.  During the Term, the Executive shall receive a base
salary at an annual rate of Two Hundred Fifty Thousand and No/100 Dollars
($250,000.00) per annum (the “Annual Base Salary”).  The Annual Base Salary
shall be paid in accordance with the customary payroll practices of the Company
and shall be reduced by any mandatory federal or state withholdings.  

 

(b) Short-Term Incentive Plan.  Beginning on June 30, 2019, the Executive shall
be eligible to receive a cash bonus of sixty percent (60%) of the Annual Base
Salary (the “STIP Bonus”) in accordance with the terms of the STIP adopted by
the Board, from time to time, based upon annual performance targets established
by the Board (or the Compensation Committee thereof) in connection with the
STIP.  The STIP Bonus shall be payable on such date as is determined by the
Board (or the Compensation Committee thereof) in its sole discretion.  The Board
shall have the authority to adopt, modify or change the terms of any STIP from
time to time in the Board’s sole discretion.

 

4

--------------------------------------------------------------------------------

 

(c) Long-Term Incentive Plan.  During the Term, the Executive shall be eligible
to participate in any LTIP as may be adopted by the Board, from time to time,
based upon performance targets established by the Board (or the Compensation
Committee thereof) in connection with the LTIP at a rate of sixty percent (60%)
of the Annual Base Salary.  The vesting and granting of any form of equity
(including, without limitation, shares of stock, performance shares, restricted
shares, and/or options to acquire shares of stock) shall be in accordance with
the terms of the LTIP as determined by the Board (or the Compensation Committee
thereof) in its sole discretion.  The Board shall have the authority to adopt,
modify, or change the terms of any LTIP from time to time in the Board’s sole
discretion.

 

(d) Use of Company Watercraft.  During the Term, the Executive will be eligible
for use of an executive boat, pursuant to the terms of the Company’s Executive
Boat program.

 

(e) Benefits.  During the Term, the Executive shall be eligible to participate
in employee benefit plans, programs and arrangements of the Company, as in
effect from time to time, including without limitation, health care, dental,
vision, prescription, flexible spending, short-term and long-term disability,
life insurance and 401(k) plans, programs and arrangements.  The Company
reserves the right to modify, amend, or terminate any particular employee
benefit plan, program, or arrangement in its sole discretion, except for those
benefits that are vested pursuant to the specific terms and conditions of the
benefit plan, program, or arrangement.

 

(f) Vacation.  From the Effective Date until December 31, 2018, the Executive
shall be eligible to take up to three (3) weeks (fifteen (15) workdays) of paid
vacation (the “Vacation”) provided that the Executive will take such Vacation in
maximum increments of one (1) week (five (5) workday) increments (the “2018
Vacation”).  The 2018 Vacation must be used by December 31, 2018, and any part
of the 2018 Vacation that is unused on December 31, 2018 is forfeited.  From
January 1, 2019, to the last day of the Term, the Executive shall be eligible to
take up to five (5) weeks (twenty-five (25) workdays) Vacation (the “2019
Vacation”).  

 

(g) Business Expenses.  During the Term, the Company shall reimburse the
Executive for all reasonable travel and other business expenses incurred by the
Executive in the performance of the Executive’s duties to the Company in
accordance with the Company’s applicable expense reimbursement policies and
procedures.

 

4. Termination of Employment.

 

(a) Termination During the Term.  During the Term, the Executive’s employment
hereunder may be terminated by the Company or the Executive, as follows:

 

(i) Death. The Executive’s employment hereunder shall terminate immediately upon
the Executive’s death.

 

5

--------------------------------------------------------------------------------

 

(ii) Disability. If the Executive incurs a Disability, the Company may give the
Executive written notice of its intention to terminate the Executive’s
employment.  In that event, the Executive’s employment with the Company shall
terminate, effective on the later of the thirtieth (30th) day after receipt of
such notice by the Executive or the date specified in such notice; provided that
within the thirty (30)-day period following receipt of such notice, the
Executive shall not have returned to full-time performance of the Executive’s
duties hereunder.

 

(iii) Termination for Cause.  The Company may terminate the Executive’s
employment immediately for Cause upon giving Executive written notice of
termination (the “Notice of Termination”). The Notice of Termination shall set
forth in reasonable detail the facts and circumstances which constitute Cause
claimed to provide a basis for termination of the Executive’s employment. The
failure by the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Cause shall not waive any right
of the Company hereunder or preclude the Company from asserting such fact or
circumstance in enforcing the Company’s rights hereunder.

 

(iv) Resignation for Good Reason.  The Executive may terminate his employment
immediately for Good Reason upon giving the Company written Notice of
Termination within sixty (60) days of the occurrence of the event which
constitutes “Good Reason” as defined in Section 1(m).  The Notice of Termination
shall set forth in reasonable detail the facts and circumstances which
constitute Good Reason claimed to provide a basis for the Executive’s
resignation.  

 

(v) Termination Without Cause or Resignation Without Good Reason.  Either the
Company or the Executive may terminate the Executive’s employment for any reason
upon giving the other written Notice of Termination at least thirty (30) days
prior to the Date of Termination specified in the Notice of Termination (the
“Notice Period”). Notwithstanding the foregoing, if the Executive delivers a
Notice of Termination to the Company, the Company may, in its sole discretion,
terminate the Executive’s employment at any time after receiving the Notice of
Termination provided that the Company pays the Executive the Annual Base Salary
through the last day of the Notice Period.

 

5. Company Obligations Upon Termination of Employment.  During the Term of this
Agreement, the Company shall have the following obligations upon the termination
of the Executive’s employment with the Company as described in this Section 5:  

 

(a) Termination During the Term.

 

(i) If Executive’s employment is terminated during the Term pursuant to Sections
4(a)(i) (Death), 4(a)(ii) (Disability), or 4(a)(iii) (for Cause), or if
Executive terminates his employment pursuant to Section 4(a)(v) (Resignation
Without Good Reason), the Company agrees to pay the Executive (or the
Executive’s estate): (i) a prorated portion of the Annual Base Salary through
the Date of Termination and (ii) any preapproved expenses incurred by the
Executive prior to the date of termination in accordance with Section 3(g) (the
“Accrued Obligations”). Executive shall not be eligible for any other payments
or benefits (such as the Severance Pay or any part of the STIP) other than any
vested interest under the LTIP in accordance with the terms of the LTIP as
determined by the Board (or the Compensation Committee thereof) in its sole
discretion. The Board shall have the authority to adopt, modify or change the
terms of any LTIP from time to time, in the Board’s sole discretion.

6

--------------------------------------------------------------------------------

 

 

(ii) If Company terminates Executive’s employment during the Term pursuant to
Section 4(a)(v) (Without Cause), Company agrees to pay the Executive (i) a
prorated portion of the Annual Base Salary for the duration of the Notice
Period, (ii) all accrued, unused Vacation, and (iii) any preapproved expenses
incurred by the Executive prior to the Date of Termination in accordance with
Section 3(g).  In addition to the foregoing, and subject to Section 5(b), the
Company agrees to pay the Executive continuing payments of severance pay at a
rate equal to the Annual Base Salary, as then in effect, for a period of twelve
(12) months (the “Severance Period”), to be paid in accordance with the
Company’s regular payroll procedures and subject to any mandatory federal or
state withholdings (the “Severance Pay”).

 

(iii) If Executive resigns during the Term pursuant to Section 4(a)(v) (With
Good Reason), Company agrees to pay the Executive (i) a prorated portion of the
Annual Base Salary for the duration of the Notice Period, (ii) all accrued,
unused Vacation, (iii) any preapproved expenses incurred by the Executive prior
to the Date of Termination in accordance with Section 3(g), and (iv) the
Severance Pay, as provided in Section 5(a)(ii).  

 

(iv) In addition to the foregoing payments outlined in Section 5(a)(ii)-(iii),
if Company terminates Executive’s employment during the Term pursuant to Section
4(a)(v) (Without Cause) or the Executive resigns his employment during the Term
pursuant to Section 4(a)(iv) (with Good Reason), then Executive shall remain
eligible for, and shall receive, a pro-rated portion of the STIP Bonus under the
terms of the STIP in accordance with the Company’s actual financial performance
compared to the applicable targets, on a pro rata basis for the fiscal year in
which Executive’s employment terminates, based upon the relative percentage of
the total number of days of Executive’s employment from the beginning of the
fiscal year through the Date of Termination in comparison to the total number of
days in the fiscal year.  Likewise, Executive shall remain eligible for, and
shall receive, a pro-rated portion of the compensation under the terms of the
LTIP in existence as of the Date of Termination.  With regard to any performance
or restricted shares to be granted under the terms of the LTIP, such shares
shall be granted in accordance with the Company’s actual financial performance
compared to the applicable targets, on a pro rata basis for the fiscal years
covered by each unvested LTIP award.  The pro rata calculation shall take the
number of days since the start of the first fiscal year for each specific award
under the LTIP to the date of termination divided by the total number of days
for the entire plan horizon for each specific award under the LTIP.  The Board
shall have the authority to adopt, modify or change the terms of any LTIP from
time to time, in the Board’s sole discretion.  

 

(v) Unless the Executive’s employment is terminated prior to the last day of the
Term, Executive’s employment shall automatically terminate at 5:00 p.m. on the
last day of the Term, and the Parties’ obligations under this Agreement shall
also automatically expire at the same time except for the Parties’ obligations
under Sections 6, 7, and 21, which shall continue for the time periods stated
therein.

 

7

--------------------------------------------------------------------------------

 

(b) Conditions to the Receipt of the Severance Pay.

 

(i) Separation Agreement and Release of Claims.  The receipt of the Severance
Pay pursuant to Sections 5(a)(ii)-(iii) will be subject to the Executive’s
signing and not revoking a separation agreement and release of claims in a form
reasonably satisfactory to the Company (the “Release”) and provided that such
Release becomes effective and irrevocable no later than sixty (60) days
following the date of termination (the “Release Deadline”).  If the Release does
not become effective and irrevocable by the Release Deadline, the Executive will
forfeit any rights to severance or benefits under this Agreement if the failure
of the Release to become effective and irrevocable by the Release Deadline is
solely attributable to the Executive.  In no event will severance payments or
benefits be paid or provided until the Release becomes effective and
irrevocable.

 

(ii) Compliance with Restrictive Covenants.  The payment of any Severance Pay
pursuant to Section 5(a)(ii)-(iii) is subject to the Executive’s continued
compliance with the provisions of Section 6 hereof.  If the Executive breaches
the provisions of Section 6, all continuing payments to which the Executive may
otherwise be entitled pursuant to Section 5(a)(ii)-(iii) will immediately cease,
the Company’s obligation to pay any part of the Severance Pay shall terminate
immediately, and the Executive agrees to repay to the Company any part of the
Severance Pay that was paid to the Executive prior to the Executive’s breach.

 

(iii) Compliance with Section 409A.  For purposes of Section 409A (including,
without limitation, for purposes of Section 1.409A-2(b)(2)(iii) of the
Department of Treasury Regulations), the Executive’s right to receive the
Severance Pay in the form of installment payments (the “Installment Payments”)
shall be treated as a right to receive a series of separate payments and,
accordingly, each Installment Payment shall at all times be considered a
separate and distinct payment.  In addition, to the extent the Executive shall
earn compensation during the Severance Period (without regard to when such
compensation is paid), the Severance Pay to be made by the Company pursuant to
Section 5(a)(ii)-(iii) shall be correspondingly reduced in compliance with
Section 409A.  In order to implement the provisions of this Section
5(a)(ii)-(iii), the Executive shall promptly notify the Company of any
subsequent employment during the Severance Period and provide the Company with
information regarding the Executive’s compensation.

 

(iv) Severance Provisions of this Agreement Control.  The provisions of this
Section 5 shall supersede in their entirety any severance payment provisions in
any severance plan, policy, program or other arrangement maintained by the
Company.  

 

6. Restrictive Covenants.

 

(a) Non-Competition.  The Executive hereby agrees that, during the Term and the
Restricted Period, the Executive shall not, directly or indirectly engage in,
have any interest in (including, without limitation, through the investment of
capital or lending of money or property), or manage, operate or otherwise render
any services to, any Person, whether on his own or in association with others,
as a principal, director, officer, employee, agent, representative, partner,
member, security holder, consultant, advisor, independent contractor, owner,
investor, participant or in any other capacity, that engages in (either directly
or through any subsidiary or affiliate thereof) any business or activity: (i)
relating to the design, development, manufacture,

8

--------------------------------------------------------------------------------

 

engineering, building, assembly, marketing, supply, sale or provision of a
Competitive Product (as defined below) anywhere in the world; or (ii) which the
Company engages in or has taken active steps to engage in or acquire during the
Term.  For purposes of this Agreement, the term “Competitive Product” shall mean
any product or component thereof, product line or service that has been, is
being, or during the Executive’s term of employment may be, designed, developed,
manufactured, engineered, built, assembled, marketed, supplied, sold or provided
by any Person other than the Company and that is of the same general type,
performs a similar function, or is used for the same general purpose as a
product, product line, component thereof, or service provided by the Company,
including, without limitation, boats primarily used for towed watersports (such
as waterskiing, wakeboarding, wakesurfing, etc.), bay boats, deck boats,
offshore center console boats, or pontoon boats.  Notwithstanding the foregoing,
the Executive shall be permitted to acquire a passive stock or equity interest
in such a business; provided that such stock or other equity interest acquired
is not more than five percent (5%) of the outstanding interest in such business.

 

(b) Non-Solicitation of Company Employees.  The Executive hereby agrees that,
during the Term and the Restricted Period, the Executive shall not, directly or
indirectly, either for himself or on behalf of any other Person:  (i) Solicit
(as defined below) any Person who was employed by the Company at any time during
the twenty-four (24) month period immediately prior to the date of termination
of employment or who thereafter becomes employed by the Company during the
Restricted Period (a “Company Employee”) or encourage any such Company Employee
to leave such employment, except for solicitation pursuant to a general
solicitation which is not directed specifically to any such Company Employees,
provided that neither the Executive nor any entity in which Executive has any
ownership interest may not hire any such Company Employee as a result of such
solicitation; provided, however, that nothing in this Section 6(b) shall prevent
the Executive from soliciting or hiring any employee whose employment was
terminated by the Company more than one (1) year before the solicitation or
hire.  For purposes of this Agreement, the term “Solicit” shall mean to recruit,
offer, induce, or otherwise persuade (or to assist or encourage any other Person
to do so), directly or indirectly, a Company Employee to terminate his or her
employment with the Company and/or to perform services for the Executive or for
any other Person, whether as a principal, director, officer, employee, agent,
representative, partner, member, security holder, consultant, advisor,
independent contractor, owner, investor, participant or in any other capacity.

 

(c) Non-Solicitation of Customers, Dealers, Vendors, Etc.  The Executive hereby
agrees that, during the Term and the Restricted Period, the Executive shall not,
directly or indirectly, either for himself or on behalf of any other
Person:  (i) call upon, accept business from, or solicit the business of any
Person who is or who had been at any time during the twenty-four (24) month
period immediately prior to the date of termination of employment, a customer,
dealer, supplier or vendor of the Company; provided, however, that the Executive
may contact any such supplier or vendor where such contact does not relate to
the design, development, manufacture, engineering, building, assembly,
marketing, supply, sale or provision of a Competitive Product; or (ii) divert
business, supplies, services or materials from, or otherwise interfere with, the
business relationship between the Company and any customer, dealer, supplier or
vendor.  The Executive further agrees that if any such customer, dealer,
supplier or vendor contacts the Executive during the Term or the Restricted
Period in respect of doing business with the Executive related to the design,
development, manufacture, engineering, building, assembly, marketing, supply,
sale or provision of a Competitive Product, the Executive will advise such
customer, dealer, supplier or vendor of the restrictions on his ability to do
business with such customer, dealer supplier or vendor contained herein.  

9

--------------------------------------------------------------------------------

 

 

(d) Ownership in National Composites, LLC.  The Company acknowledges that the
Executive maintains an ownership interest in National Composites LLC. The
Company agrees that Executive’s retaining an ownership interest in National
Composites LLC or participation in the operations of National Composites LLC
shall not violate Section 6(a), (b) or (c) provided that such ownership or
activity (i) does not relate to the design, development, manufacture,
engineering, building, assembly, marketing, supply, sale or provision of boats
(and not their components or parts) primarily used for towed watersports (such
as waterskiing, wakeboarding, wakesurfing, etc.), bay boats, deck boats,
offshore center console boats, or pontoon boats; (ii) does not breach any of
Executive’s fiduciary duties or his duty of loyalty to the Company, and (iii)
does not breach Executive’s obligations under Section 6(f) of this Agreement.  

 

(e) Company Marks.  The Executive shall not at any time, directly or indirectly,
use or purport to authorize any Person, other than a Company employee acting
within the scope of his or her employment, to use any name, mark, logo, trade
dress or identifying words or images which are the same as or similar to those
used at any time by the Company in connection with any product or service,
whether or not such use would relate to a Competitive Product.

 

(f) Confidentiality of Company Proprietary Information.  Except as the Executive
reasonably and in good faith determines to be required in the faithful
performance of the Executive’s duties hereunder or in accordance with Section
6(h), the Executive shall, during the Term and thereafter, maintain in
confidence and shall not directly or indirectly, use, disseminate, disclose or
publish, or use for the Executive’s own benefit or the benefit of any other
Person, any confidential or proprietary information or trade secrets of or
relating to the Company, including, without limitation, information with respect
to the Company’s operations, processes, protocols, products, inventions,
business practices, finances, principals, vendors, suppliers, customers,
potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, compensation paid to employees or other terms
of employment (“Proprietary Information”), or deliver to any other Person, any
document, record, notebook, computer program or similar repository of or
containing any such Proprietary Information.  The Executive’s obligation to
maintain and not use, disseminate, disclose or publish, or use for the
Executive’s benefit or the benefit of any other Person, any Proprietary
Information after the date of termination of employment will continue so long as
such Proprietary Information is not, or has not by legitimate means become,
generally known and in the public domain (other than by means of the Executive’s
direct or indirect disclosure of such Proprietary Information) and continues to
be maintained as Proprietary Information by the Company.  The Parties hereby
stipulate and agree that as between them, the Proprietary Information identified
herein is important, material and affects the successful conduct of the
businesses of the Company, any successor or assignee of the Company.

 

(g) Return of Proprietary Information & Company Property.  Upon termination of
the Executive’s employment with the Company for any reason, the Executive will
promptly deliver to the Company (i) all correspondence, drawings, manuals,
letters, notes, notebooks, reports, programs, plans, proposals, financial
documents, or any other documents that are Proprietary Information, including
all physical and digital copies thereof, and (ii) all other Company property
(including, without limitation, any personal computer or wireless device and
related accessories, keys, credit cards and other similar items) which is in his
possession, custody or control.

10

--------------------------------------------------------------------------------

 

 

(h) Response to Legal Document Requests.  Following the termination of
Executive’s employment with the Company for any reason, the Executive may
respond to a lawful and valid subpoena or other legal process but, where legally
permitted, shall give the Company the earliest possible notice thereof, and
shall, as much in advance of the return date as possible, make available to the
Company and its counsel the documents and other information sought, and shall
assist such counsel in resisting or otherwise responding to such process.

 

(i) Mutual Non-Disparagement.  The Executive agrees not to disparage the
Company, any of its products or practices, or any of its directors, officers,
agents, representatives, equity holders or affiliates, either orally or in
writing, at any time; provided that the Executive may confer in confidence with
the Executive’s legal representatives and make truthful statements as required
by law.  The Company reciprocally agrees not to disparage the Executive orally
or in writing.  

 

(j) Delivery of Covenants to Potential Future Employers.  Prior to accepting
other employment or any other service relationship during the Restricted Period,
the Executive shall provide a copy of this Section 6 to any recruiter who
assists the Executive in obtaining other employment or any other service
relationship and to any employer or other Person with which the Executive
discusses potential employment or any other service relationship.

 

(k) Judicial Modification & Interpretation; Tolling of Time Periods Due to
Breach by Executive.  In the event the terms of this Section 6 shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its extending for too great a period of time or over too great a geographical
area or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.  Any breach or
violation by the Executive of the provisions of this Section 6 shall toll the
running of any time periods set forth in this Section 6 for the duration of any
such breach or violation. The Executive’s compliance with this Section 6(j) does
not constitute a violation of any other restrictive covenants contained herein.

 

(l) Company.  As used in this Section 6, the term “Company” shall include
MasterCraft Boat Company, LLC, Nautic Star, LLC, Crest Marine, LLC, their parent
and related entities, including MCBC Holdings, Inc., and any of their direct or
indirect subsidiaries.

 

7. Injunctive Relief.  The Executive recognizes and acknowledges that a breach
of the covenants contained in Section 6 will cause irreparable damage to the
Company and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate.  Accordingly, the Executive agrees that in the event of a breach
of any of the covenants contained in Section 6, in addition to any other remedy
which may be available at law or in equity, the Company will be entitled to
specific performance and injunctive relief (without any requirement to post a
bond or other security).  In the event action is brought by the Company or the
Executive to enforce the provisions of Section 6,, including an action for
declaratory relief, if the Company or the Executive prevails in such

11

--------------------------------------------------------------------------------

 

action, then the prevailing party (whether the Company or the Executive) shall
be entitled to reimbursement of the costs incurred by the prevailing party in
such action (including reasonable attorneys’ fees and expenses).  The provisions
of Section 6 and Section 7 of this Agreement shall survive any expiration or
termination of this Agreement.  

 

8. Section 409A.  

 

(a) General.  The parties hereto acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A.  Notwithstanding
any provision of this Agreement to the contrary, in the event that the Company
determines that any amounts payable hereunder will be immediately taxable to the
Executive under Section 409A, the Company reserves the right to (without any
obligation to do so or to indemnify the Executive for failure to do so) (i)
adopt such amendments to this Agreement or adopt such other policies and
procedures (including amendments, policies and procedures with retroactive
effect) that it determines to be necessary or appropriate to preserve the
intended tax treatment of the benefits provided by this Agreement, to preserve
the economic benefits of this Agreement and to avoid less favorable accounting
or tax consequences for the Company and/or (ii) take such other actions it
determines to be necessary or appropriate to exempt the amounts payable
hereunder from Section 409A or to comply with the requirements of Section 409A
and thereby avoid the application of penalty taxes thereunder.  Notwithstanding
anything herein to the contrary, no provision of this Agreement shall be
interpreted or construed to transfer any liability for failure to comply with
the requirements of Section 409A from the Executive or any other individual to
the Company or any of its affiliates, employees or agents.

 

(b) Separation from Service under Section 409A.  Notwithstanding anything herein
to the contrary: (i) no termination or other similar payments and benefits
hereunder that are considered “nonqualified deferred compensation” within the
meaning of Section 409A shall be payable upon the Executive’s termination of
employment hereunder unless such termination constitutes a “separation from
service” within the meaning of Section 1.409A-1(h) of the Department of Treasury
Regulations; (ii) if the Executive is deemed at the time of the Executive’s
separation from service to be a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any portion
of any, termination or other similar payments and benefits to which the
Executive may be entitled hereunder (after taking into account all exclusions
applicable to such payments or benefits under Section 409A) is required in order
to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code,
such portion of such payments and benefits shall not be provided to the
Executive prior to the earlier of (x) the expiration of the six (6) month period
measured from the date of the Executive’s “separation from service” with the
Company (as such term is defined in the Department of Treasury Regulations
issued under Section 409A) or (y) the date of the Executive’s death; provided
that upon the earlier of such dates, all payments and benefits deferred pursuant
to this Section 8(b)(ii) shall be paid in a lump sum to the Executive, and any
remaining payments and benefits due hereunder shall be provided as otherwise
specified herein; (iii) the determination of whether the Executive is a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of
the time of the Executive’s separation from service shall be made by the Company
in accordance with the terms of Section 409A (including, without limitation,
Section 1.409A-1(i) of

12

--------------------------------------------------------------------------------

 

the Department of Treasury Regulations and any successor provision thereto);
(iv) to the extent that any Installment Payments under this Agreement are deemed
to constitute “nonqualified deferred compensation” within the meaning of Section
409A, for purposes of Section 409A (including, without limitation, for purposes
of Section 1.409A-2(b)(2)(iii) of the Department of Treasury Regulations), each
such payment that the Executive may be eligible to receive under this Agreement
shall be treated as a separate and distinct payment; (v) to the extent that any
reimbursements or corresponding in-kind benefits provided to the Executive under
this Agreement are deemed to constitute “deferred compensation” under Section
409A, such reimbursements or benefits shall be provided reasonably promptly, but
in no event later than December 31 of the year following the year in which the
expense was incurred, and in any event in accordance with Section
1.409A-3(i)(1)(iv) of the Department of Treasury Regulations; and (vi) the
amount of any such payments or expense reimbursements in one calendar year shall
not affect the expenses or in-kind benefits eligible for payment or
reimbursement in any other calendar year, other than an arrangement providing
for the reimbursement of medical expenses referred to in Section 105(b) of the
Code, and the Executive’s right to such payments or reimbursement of any such
expenses shall not be subject to liquidation or exchange for any other benefit.

 

9. Assignment & Successors; Binding Effect.  The Company may assign its rights
and obligations under this Agreement to any entity, including any successor to
all or substantially all the assets of the Company, by merger or otherwise, and
may assign or encumber this Agreement and its rights hereunder as security for
indebtedness of the Company and its affiliates.  The Executive may not assign
the Executive’s rights or obligations under this Agreement to any individual or
entity.  This Agreement shall be binding upon and inure to the benefit of the
Company, the Executive and their respective successors, assigns, personnel and
legal representatives, executors, administrators, heirs, devisees, and legatees,
as applicable.

 

10. Governing Law; Forum.  This Agreement shall be governed, construed,
interpreted and enforced in accordance with the substantive laws of the State of
Tennessee, without reference to the principles of conflicts of law of Tennessee
or any other jurisdiction, and where applicable, the laws of the United
States.  The parties further expressly agree that jurisdiction and exclusive
venue for any actions concerning the enforcement, construction or interpretation
of this Agreement shall be in the Chancery Court for Knox County, Tennessee, or
the Federal District Court for the Eastern District of Tennessee, Northern
Division, sitting in Knoxville, Tennessee.

 

11. Severability.  If any provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions shall not be affected thereby, and if at any time any one or more of
the provisions of this Agreement (or any Section, sub-section or any part
thereof) is held to be or becomes void or otherwise unenforceable for any
reason, the parties hereto shall use their best efforts to agree upon a
replacement for such invalid or unenforceable provision in terms which
correspond as closely as possible to the original provision.  However, if such
replacement is unable to be accomplished, then the same will be deemed omitted,
and the validity and/or enforceability of the remaining provisions of this
Agreement will not in any way be affected or impaired thereby.

 

13

--------------------------------------------------------------------------------

 

12. Notices.  Any notice, request, claim, demand, document and other
communication hereunder to any party hereto shall be effective upon receipt (or
refusal of receipt) and shall be in writing and delivery may be in person, by
mail, by electronic mail, by facsimile transmission, or by nationally-recognized
courier service.  Notice by mail shall be properly addressed with proper postage
affixed and (i) if sent first class, with delivery deemed to occur five (5) days
after mailing or, (ii) if sent registered, certified or express return receipt
requested, with delivery deemed to have occurred on the date shown on the return
receipt.  Notice sent by any of the other methods of delivery shall be deemed
effective (i) when delivered, if delivered personally; (ii) when sent (with
confirmation received), if sent by electronic mail or facsimile transmission on
a business day; (iii) on the first business day after dispatch (with
confirmation received), if sent by electronic mail or facsimile transmission on
a day other than a business day; and (iv) on the first business day after
dispatch, if sent by overnight air courier.  Notices shall be sent to the
following address (or at any other address as any party hereto shall have
specified by notice in writing to the other party hereto):

 

If to the Company:

 

Crest Marine, LLC

2710 South M-52

Owosso, MI 48867

Attn:  Director of Human Resources

Facsimile: (939) 725-5188

E-Mail:  terry.mcnew@mastercraft.com

 

with a copy to:

 

Egerton, McAfee, Armistead & Davis, P.C.

900 S. Gay Street, 14th Floor

Knoxville, Tennessee 37902

Attn:  Norman G. Templeton, Esq.

Facsimile:  (865) 525-5293

E-Mail:  ntempleton@emlaw.com

 

If to the Executive:  

 

At the then-current address in the Company’s records.

 

with a copy to:

 

Jaffe, Raitt, Heuer & Weiss, P.C.

27777 Franklin Road, Suite 2500

Southfield, Michigan 48034

Attn: Aaron Sherbin, Esq.

Email: asherbin@jaffelaw.com

 

14

--------------------------------------------------------------------------------

 

13. Counterparts; Electronic Delivery.  This Agreement may be executed in two
(2) or more counterparts, each of which shall constitute an original, but all of
which together shall constitute one and the same instrument.  It shall be
permissible for any party, after execution of this Agreement, to transmit and
deliver a copy of the Agreement as executed by that party, to the other party
hereto (or their respective counsel) by facsimile, electronic mail or any other
electronic means, and delivery by any such electronic means shall constitute
delivery of the executed Agreement for all purposes and shall be legally binding
on the party transmitting the Agreement by any such means.

 

14. Entire Agreement.  The terms of this Agreement (together with any other
agreements and instruments contemplated hereby or referred to herein) are
intended by the parties hereto to be the final expression of their agreement
with respect to the subject matter hereof and may not be contradicted by
evidence of (and supersede) any prior or contemporaneous agreement with respect
to the subject matter hereof (including, without limitation, that certain prior
Employment Agreement between the Company and the Executive dated April 13, 2010
).  All prior agreements between the Parties related to Executive’s employment,
are hereby terminated. The Parties hereto further intend that this Agreement
shall constitute the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding to vary the terms of this Agreement.

 

15. Amendments; Waivers.  This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by the Executive and the
CEO of the Company, which expressly identifies the amended provision of this
Agreement.  By an instrument in writing similarly executed and approved by the
CEO, the Executive or a duly authorized officer of the Company may waive
compliance by the other party or parties hereto with any provision of this
Agreement that such other party was or is obligated to comply with or perform;
provided, however, that such waiver shall not operate as a waiver of or estoppel
with respect to, any other or subsequent failure to comply or perform.  No
failure to exercise and no delay in exercising any right, remedy, or power
hereunder shall preclude any other or further exercise of any other right,
remedy, or power provided herein or by law or in equity.

 

16. No Inconsistent Actions.  The Parties hereto shall not voluntarily undertake
or fail to undertake any action or course of action inconsistent with the
provisions or essential intent of this Agreement.  Furthermore, it is the intent
of the Parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.

 

17. Construction.  This Agreement shall be deemed drafted equally by both of the
Parties hereto.  Its language shall be construed as a whole and according to its
fair meaning.  Any presumption or principle that the language is to be construed
against any party hereto shall not apply.  The headings in this Agreement are
only for convenience and are not intended to affect construction or
interpretation.  Any references to paragraphs, subparagraphs, sections or
subsections are to those parts of this Agreement, unless the context clearly
indicates to the contrary.  Also, unless the context clearly indicates to the
contrary, (a) the plural includes the singular and the singular includes the
plural; (b) “and” and “or” are each used both conjunctively and disjunctively;
(c) “any,” “all,” “each,” or “every” means “any and all,” and “each and every”;
(d) “includes” and “including” are each “without limitation”; (e) “herein,”
“hereof,” “hereunder” and

15

--------------------------------------------------------------------------------

 

other similar compounds of the word “here” refer to the entire Agreement and not
to any particular paragraph, subparagraph, section or subsection; and (f) all
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as the identity of the entities or persons
referred to may require.

 

18. Withholding.  The Company shall be entitled to withhold from any amounts
payable under this Agreement, any federal, state, local or foreign withholding
or other taxes or charges which the Company is required to withhold.  The
Company shall be entitled to rely on an opinion of counsel if any questions as
to the amount or requirement of withholding shall arise.

 

19. Absence of Conflicts.  The Executive hereby represents (i) that from and
after the Effective Date the performance of the Executive’s duties contemplated
hereunder will not breach any other agreement to which the Executive is a party
and (ii) that Executive has provided the Company with true and correct copies of
any agreements to which Executive is a party that could reasonably be construed
so as to limit the performance of the Executive’s duties hereunder.  To the
extent requested by the Company, the Executive shall provide evidence reasonably
satisfactory to the Company that demonstrates the Executive’s ability to perform
his duties hereunder without breaching any other agreement to which the
Executive may be a party.

 

20. Executive Acknowledgement.  The Executive acknowledges that the Executive
has read and understands this Agreement, is fully aware of its legal effect, has
not acted in reliance upon any representations or promises made by the Company
other than those contained in writing herein, and has entered into this
Agreement freely based on the Executive’s own judgment.

 

21. Limitation on Legal Action.  To the extent the law allows the Executive to
bring legal action against the Company, the Executive agrees to file suit or, if
required by applicable law, an administrative charge, within the time prescribed
by law or six (6) months from the date of the event forming the basis of
Executive’s dispute, claim, or cause of action, whichever expires first.

 

22. Survival.  Neither the expiration or termination of the Term nor the
termination of the Executive’s employment with the Company shall impair the
rights or obligations of any party hereto which shall have accrued prior to such
expiration or termination (including, without limitation, the Company’s right to
enforce the restrictive covenants contained in Section 6 of this Agreement).

 

[Signature page follows]

 

16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement effective as
of the date and year first above written.

 

CREST MARINE, LLC

 

By:

 

/s/ Terry McNew

Name:

 

Terry McNew

Title:

 

Chief Executive Officer

 

EXECUTIVE:

 

/s/ Patrick May

Patrick May, individually

 

 

[Signature Page to Employment Agreement]

 

 